Citation Nr: 1203463	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran has right ear hearing loss that is as likely as not related to his active duty.

2.  At no time during the appeal period has the Veteran exhibited a left ear hearing loss disability as defined by VA for disability compensation purposes.

3.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has right ear hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for right ear hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As discussed in detail below, service connection for left ear hearing loss is not warranted as the hearing acuity in the Veteran's left ear does not meet VA's definition of a hearing loss disability.  The hearing acuity shown at an April 2008 VA audiological examination has not been disputed by the Veteran.  Thus, the facts of the case are undisputed.  Therefore, as service connection for left ear hearing loss is based on the law, and not on the facts of the case, the claim is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Therefore, no further discussion of the VCAA requirements is required.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of mechanical accuracy equipment repairman.  The Veteran contends that he incurred acoustic trauma due to being exposed to jet engine noise as a jet mechanic and also from mortar and rocket blasts in Vietnam.  See April 2008 examination report and August 2009 substantive appeal.  As service personnel records support the Veteran's assertion of in-service exposure to acoustic trauma, the Board concedes that the Veteran did indeed incur in-service acoustic trauma.  In this regard, the Board observes that, in his October 2007 claim, the Veteran indicated that the onset of his hearing loss and tinnitus was in 1966, during his military service.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's service treatment records (STRs) include an enlistment examination in December 1964 that reported his hearing acuity in puretone thresholds.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
XXXX
0 (5)

His discharge examination in November 1968 also reported his hearing acuity in puretone thresholds.  These puretone thresholds, in decibels, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
 - 5
 - 10
 - 10
10
 - 5
LEFT
5
0
 - 5
 - 5
 - 10

The Veteran was afforded a VA audiological examination in April 2008.  The examiner noted that the Veteran had normal hearing bilaterally at entrance and discharge from service.  The Veteran reported being a jet mechanic and exposure from jet engine noise.  He did not remember the date of onset of his impaired hearing.  Post-service noise exposure included being a lineman for a telephone company and recreational firing of a 12 gauge shotgun left-handed.  He reported constant tinnitus with an unknown onset date.  Hearing examination revealed puretone thresholds of 45 decibels at 3000 Hertz and 60 decibels at 4000 Hertz in the Veteran's right ear.  Speech discrimination scores were 88 percent in the right ear and 96 percent in the left ear.  The Veteran's puretone thresholds for his left ear did not meet VA's definition of hearing loss pursuant to 38 C.F.R. § 3.385 as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz was not 40 decibels or greater and the auditory thresholds for at least three of those frequencies were not 26 decibels or greater.  Additionally, his speech discrimination score also did not meet VA's definition of hearing loss.  

However, right ear hearing loss in accordance with 38 C.F.R. § 3.385 has been shown due to the puretone thresholds at 3000 Hertz and 4000 Hertz and the Veteran's speech discrimination score.  The examiner opined that it was less likely as not that tinnitus and hearing loss in the right ear were the result of exposure to noise in service.  The examiner noted that the Veteran's hearing on release from service was normal bilaterally without an indication of a hearing loss in the high frequencies.  Also, the Veteran did not remember the date of onset of his hearing loss but reported being exposed to hazardous noise post-service from firing a shotgun.  (Firing a shotgun left-handed could result in right ear hearing loss.)  

In his August 2009 substantive appeal, the Veteran indicated that he did have hearing loss during service, which is consistent with his report (when he filed his claim) that the onset of his hearing loss and tinnitus was in 1966.  

Based on a review of the evidence, the Board finds that service connection for right ear hearing loss and tinnitus is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, right ear hearing loss as defined by VA, as well as tinnitus, have been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current right ear hearing loss and tinnitus disabilities-as is evidenced by a continuity of pertinent symptoms since service.  Specifically, the Veteran indicated in his October 2007 claim that his disabilities began in service.  Additionally, in his substantive appeal, the Veteran reported that he had hearing loss during service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board acknowledges that the Veteran reported to the VA examiner that he did not know the dates of onset of his right ear hearing loss and tinnitus.  However, his claim clearly shows that he reported the onset date being in 1966.  Further, in his substantive appeal, he reiterated that his hearing loss began in service.  Despite having reviewed the claims file in conjunction with the examination, the examiner failed to take into account this information.  Thus, notwithstanding the Veteran's reports of the uncertainty of the onset dates to the examiner, the Board finds that the Veteran's claim and substantive appeal indicate an onset during service.  

In light of the Veteran's credible and competent reports of the onset of his right ear hearing loss and tinnitus, the Board finds that the evidence supports a finding of the onset of right ear hearing loss and tinnitus in service and a continuity of symptomatology since then.  

In reaching this conclusion, the Board acknowledges the VA examiner's negative nexus opinion.  However, in providing a negative opinion, the examiner relied on the absence of hearing loss at discharge from service.  As noted above, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley at 160 (1993).  As the examiner's negative opinion violates Hensley, it lacks probative value.  Furthermore, although the examiner opined that the Veteran's right ear hearing loss could be related to post-service recreational use of a shotgun, the Board observes that the Veteran reported shooting the gun left-handed; however, hearing loss was not shown in his left ear, but only in his right ear.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his right ear hearing loss and tinnitus occurred in service.  Further, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Veteran's reports of a continuity of pertinent symptomatology since service are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has right hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for right ear hearing loss and tinnitus.  Service connection for right ear hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

As for the Veteran's left ear, hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a left ear hearing loss disability as defined by VA at any time during the appeal period. 

The Veteran is competent to report having difficulty hearing in his left ear.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his left ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has left ear hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of left ear hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  At no time since the Veteran filed his claim for service connection for hearing loss in October 2007 has left ear hearing loss as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


